Per Curiam.

This is a motion to confirm the report of the Referee finding the respondent guilty of professional misconduct. Between December, 1968 and February, 1969, respondent issued various bad checks in small amounts to different payees for personal needs against two different accounts maintained by him. Respondent was personally served with the petition herein and failed to appear on the return date or at hearings had before the Referee. The report of the Referee is confirmed. Since this is the first complaint and no client or professional transaction is *469involved, we conclude that the respondent should be suspended for the period of one year. (Matter of Kleinberg, 33 AD 2d 215.)
Stevens, P. J., Eager, McNally, Steuer and Tilzer, JJ., concur.
Respondent suspended from practice as an attorney and counselor at law for a period of one year, effective February 19,1971.